           Case 1:18-cr-00198-DAD-BAM Document 31 Filed 07/14/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KAREN A. ESCOBAR
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:18-CR-00198 DAD-BAM
12                                Plaintiff,
                                                         STIPULATION REGARDING CONTINUANCE;
13                          v.                           FINDINGS AND ORDER
14   MARCO LIZANDRO DUARTE-BELTRAN,                      DATE: August 24, 2020
      aka Marco Antonio Duarte-Beltran,                  TIME: 10:00 a.m.
15                                                       COURT: Hon. Dale A. Drozd
16                                Defendant.
17

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.      By previous order, this matter was set for sentencing on August 24, 2020.

21          2.      By this stipulation, the parties move to continue the sentencing to September 21, 2020, at

22 10:00 a.m.

23          3.      The parties agree and stipulate that a continuance is necessary to allow the Probation

24 Officer to interview the defendant. The Probation Officer has been unable to interview the defendant,

25 due to the quarantine at the Fresno County Jail.

26
27 ////

28

      STIPULATION                                        1
30
           Case 1:18-cr-00198-DAD-BAM Document 31 Filed 07/14/20 Page 2 of 2


 1          IT IS SO STIPULATED.

 2
      Dated: July 13, 2020                                MCGREGOR W. SCOTT
 3                                                        United States Attorney
 4
                                                          /s/ KAREN A. ESCOBAR
 5                                                        KAREN A. ESCOBAR
                                                          Assistant United States Attorney
 6

 7
      Dated: July 13, 2020                                /s/ HARRY DRANDELL
 8                                                        HARRY DRANDELL
 9                                                        Counsel for Defendant

10

11
                                         FINDINGS AND ORDER
12
            The sentencing hearing scheduled for August 24, 2020 is continued to September 21, 2020 at
13
     10:00 a.m. in Courtroom 5.
14

15 IT IS SO ORDERED.

16      Dated:      July 13, 2020
                                                    UNITED STATES DISTRICT JUDGE
17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION                                     2
30
